DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Invention I, Claims 1 to 6, 14, 16 to 18, and 20, in the reply filed on 10 December 2019 is acknowledged.  Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 to 13, 15, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10 December 2019.

Claim Objections
Claims 1, 4 to 6, 14, and 18 are objected to because of the following informalities:  
Independent claims 1 and 14 set forth a limitation of “the fine structure object-specific side information”, which lacks express antecedent basis.  Generally, any initial recitation of a claim element should be accompanied by an indefinite article of “a” or “an”, and only a subsequent recitation of a claim element should have a definite article of “the” or “said”.  Here, there should be some prior recitation of “fine structure object-.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 to 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellmuth et al. (U.S. Patent Publication 2009/0125314).
Regarding independent claims 16 to 17, Hellmuth et al. discloses a method and device for audio decoding, comprising:
“an audio decoder for decoding a multi-object audio signal comprising a downmix signal and side information, the side information comprising first object-specific side information for at least one audio object indicative of an object-specific time-frequency region, and object-specific time/frequency resolution information indicative of an object-specific time/frequency resolution of the first object-specific side information for the at least one audio object in the at least one time/frequency region, as well as second object-specific side information for at least one other audio object in at least one time-frequency region” – an audio decoder decodes a multi-audio-object signal having an audio signal of a first type and an audio signal of a second type encoded therein, the multi-audio-object signal having a downmix signal and side information, the side 1 to 14N, downmixer 16 provides the SAOC decoder 12 with side-information including SAOC-parameters including object level differences (OLD) and inter-object cross correlation parameters (IOC) (¶[0034]: Figure 1); downmixer 16 computes object level differences for each object i as OLDi (¶[0040]: Figure 1); downmixer 16 computes inter-object cross correlation parameters IOCi,j as a similarity measure of corresponding time/frequency tiles of audio objects i and j (¶[0041]: Figure 1); the individual objects 141 to 14N, then, represent at least a “first object” and a “second object”, where each of individual objects 141 to 14N has side information OLDi and IOCi,j for each audio object i = 1 to N;
“the audio decoder comprising: an object-specific time/frequency resolution determiner configured to determine the object-specific time/frequency resolution from the side information for the at least one audio object” – audio decoder 50 is dedicated for decoding a multi-audio-object signal having an audio signal of a first type and an audio signal of a second type encoded therein; a multi-audio-object signal consists of a downmix signal 56 and side information 58; the side information 58 comprises level information 60 describing spectral energies of the audio signal of the first type and the audio signal of the second type in a first predetermined time/frequency resolution 42; level information 60 may comprise a normalized spectral energy scalar value per object and time/frequency tile  (¶[0054] - ¶[0055]: Figures 2 and 3); means for computing prediction coefficients is based on level difference information 52 and inter-correlation 1 to 14N; downmixer 16 performs this computation in a time/frequency resolution which may be decreased relative to an original time/frequency resolution by a certain amount, where this certain amount is signaled to the decoder side within side information 20 by respective syntax elements bsFrameLength and bsFreqRes (¶[0039]: Figure 2); 
“an object separator configured to separate the at least one audio object from the downmix signal using first object-specific side information in accordance with the object-specific time/frequency resolution, wherein first object-specific side information for at least one other audio object within the downmix signal comprises a different object-specific frequency resolution” – SAOC encoder 10 receives as an input N objects, i.e., audio signals 141 to 14N (¶[0035]: Figure 1); downmixer 16 computes SAOC-parameters from input audio signals 141 to 14N; downmixer 16 performs this computation in a time/frequency resolution which may be decreased relative to an original time/frequency resolution by a certain amount, where this certain amount is signaled to the decoder side within side information 20 by respective syntax elements bsFrameLength and bsFreqRes (¶[0039]: Figure 2); SAOC decoder 12 comprises an upmixer 22 which receives the downmix signal 18 and side information 20 in order to recover and render the audio signals 141 to 14N (“using the first object-specific side information”) (¶[0036]: Figure 1); the side information 58 comprises level information 60 describing spectral energies of the audio signal of the first type and the audio signal of the second type in a first predetermined time/frequency resolution 42 (¶[0054] - ¶[0055]: Figures 2 and 3); 

Regarding claim 20, Hellmuth et al. discloses a program having program code for executing when running on a processor (¶[0014] - ¶[0015]); an implementation may include software relating to a computer program that can be stored on a computer-readable medium (¶[0204]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hellmuth et al. (U.S. Patent Publication 2009/0125314) in view of Disch (U.S. Patent Publication 2011/0106529).
Concerning independent claims 1 and 14, Hellmuth et al. discloses a method and device for audio decoding, comprising:
“an audio decoder for decoding a multi-object audio signal comprising a downmix signal and side information, the side information comprising first object-specific side information for at least one audio object indicative of an object-specific time-frequency region, and object-specific time/frequency resolution information indicative of an object-1 to 14N, downmixer 16 provides the SAOC decoder 12 with side-information including SAOC-parameters including object level differences (OLD) and inter-object cross correlation parameters (IOC) (¶[0034]: Figure 1); mixer 16 computes object level differences for each object i as OLDi (¶[0040]: Figure 1); downmixer 16 computes inter-object cross correlation parameters IOCi,j as a similarity measure of corresponding time/frequency tiles of audio objects i and j (¶[0041]: Figure 1); the individual objects 141 to 14N, then, represent at least a “first object” and a “second object”, where each of individual objects 141 to 14N has side information OLDi and IOCi,j for each audio object i = 1 to N;
“the audio decoder comprising: an object-specific time/frequency resolution determiner configured to determine the object-specific time/frequency resolution from the side information for the at least one audio object” – audio decoder 50 is dedicated for decoding a multi-audio-object signal having an audio signal of a first type and an audio signal of a second type encoded therein; a multi-audio-object signal consists of a 1 to 14N; downmixer 16 performs this computation in a time/frequency resolution which may be decreased relative to an original time/frequency resolution by a certain amount, where this certain amount is signaled to the decoder side within side information 20 by respective syntax elements bsFrameLength and bsFreqRes (¶[0039]: Figure 2); 
“an object separator configured to separate the at least one audio object from the downmix signal using the first object-specific side information in accordance with the object-specific time/frequency resolution” – SAOC decoder 12 comprises an upmixer 22 which receives the downmix signal 18 and side information 20 in order to recover and render the audio signals 141 to 14N (“using the object-specific side information”) (¶[0036]: Figure 1); means for upmixing 54 is configured to upmix the downmix signal 56 based on a time varying downmix prediction (¶[0057]: Figure 3); the side information 58 comprises level information 60 describing spectral energies of the audio signal of the first type and the audio signal of the second type in a first predetermined time/frequency resolution 42 (¶[0054] - ¶[0055]: Figures 2 and 3).
Hellmuth et al. does not clearly disclose object-specific side information that includes a fine structure and a coarse structure in the limitations of “wherein the first object-specific side information is a fine structure object-specific side information for the at least one audio object in the at least one time/frequency region, and wherein the first side information further comprises coarse object-specific side information for the audio least one audio object in the at least one time/frequency region, the coarse object-specific side information being constant within the at least one time/frequency region” and “wherein the fine structure object-specific side information describes a difference between the coarse object-specific side information and the at least one audio object”.  However, Hellmuth et al. discloses side information 58 for a residual signal 62 specifying the residual level values.  (¶[0055] -¶[0056]: Figure 3)  Note that Figures 13D to 13E provide syntax of residual configurations and coarse quantization parameters.  (Figures 13D to 13E)  Here, a residual signal represents a finer value than the spectral components because it is produced by a difference signal as known to those skilled in the art.  Side information 58 for a residual signal, then, can be construed as “a fine structure object-specific side information for the at least one audio object” and side information for level information is “coarse object-specific side information for the at least one audio object”.   
Concerning independent claims 1 and 14, even if these limitations of object-specific side information that includes a fine structure and a coarse structure is not disclosed by Hellmuth et al., this is taught by Disch.  Generally, Disch teaches an apparatus and method for converting an audio signal into a parameterized representation.  Specifically, Figures 3b and 3c illustrate a decomposition of information etc., and fine structure related to faster modulation frequencies.  Since this fine structure is representing the roughness properties of an audio signal, auditory roughness can be modified by removing the fine structure and maintaining the coarse structure.  An envelope is decomposed into coarse and fine structure, where the fine structure (residual) is obtained as a difference between the original signal and the coarse envelope (“a difference between the coarse object-specific side information and the at least one audio object”).  (¶[0100] - ¶[0101])  Figure 3c illustrates extracting a coarse structure from a band pass signal.  The coarse structure of the band pass signal is subtracted from the actual band pass signal so that the fine structure is obtained.  (¶[0104]: Figure 3c)  Disch, then, teaches extracting a coarse structure and a fine structure from an audio signal, where a fine structure represents a residual obtained by a difference between the coarse structure and the original signal.  Hellmuth et al.’s side information 58 for audio objects 141 to 14N includes level information 60 describing spectral energies of the audio signal as ‘coarse information’, and a residual signal 62 as ‘fine information’ that is a difference between an original audio signal and coarse information as taught by Disch.  Hellmuth et al.’s level information 60, corresponding to ‘coarse information’, comprises a normalized spectral energy scalar value per object and time/frequency tile.  (¶[0055] - ¶[0056]: Figures 3 to 4)  Inherently, Hellmuth et al.’s 1 to 14N.  An objective is to provide extracted information that is perceptually meaningful and produces perceptually smooth results avoiding undesirable artifacts.  (¶[0040])  It would have been obvious to one having ordinary skill in the art to include fine structure and coarse structure as taught by Disch as side information of Hellmuth et al. for a purpose of extracting perceptual meaningful and smooth results that avoid undesirable artifacts.

Concerning claim 4, Hellmuth et al. discloses that downmixer 16 computes SAOC-parameters from input audio signals 141 to 14N as determined by filter bank time slots 34 and subband decomposition; each frame is divided up into time/frequency tiles illustrated by dashed lined 42 (¶[0039]: Figure 2); means 82 for spectrally decomposing spectrally decomposes audio signals 84 at a predetermined time/frequency resolution; means 82 may comprise a filter bank including a hybrid QMF bank (¶[0058]: Figure 4); Figure 2 illustrates how time/frequency tiles 42 each comprise a plurality of adjacent time-slots and frequency subbands (“wherein the downmix signal is sampled in the time/frequency domain into a plurality of time slots and a plurality of sub-bands”), and each time/frequency tile 42 includes a plurality of individual time and frequency elements as indicated by a dashed line of box 42 including nine individual small boxes 32 (“wherein the time/frequency region extends over at least two samples of the downmix signal”) (¶[0038] - ¶[0039]: Figure 2); here, “the object-specific time/frequency i.e., each small square in Figure 2.
Concerning claim 6, Hellmuth et al. discloses: “a downmix signal time/frequency transformer configured to transform the downmix signal within the time/frequency region from a downmix signal time/frequency resolution to at least the object-specific time/frequency resolution of the at least one audio object to acquire a re-transformed downmix signal” – downmixer 16 computes SAOC parameter in a time/frequency resolution which may be decreased relative to the original time/frequency resolution by a certain amount, where this certain amount is signaled to the decoder side within the side information by syntax elements (¶[0039]: Figures 1 to 2); audio decoder 50 decodes a multi-audio-object signal consisting of a downmix signal 56 and side information 58; side information 58 comprises level information 60 describing spectral energies of the audio signal of the first type and the audio signal of the second type in a first predetermined time/frequency resolution, e.g., time/frequency resolution 42; level information 60 may comprise normalized spectral energy scalar values per object and time/frequency tile (¶[0055]: Figure 3); 
“wherein the object separator is configured to separate the at least one audio object from the downmix signal at the object-specific time/frequency resolution” – audio decoder 50 decodes a multi-object signal of a first type and an audio signal of a second type; an audio signal of a first type can be a background object (BGO) and an audio signal of the second type can be a foreground object (FGO) (¶[0054]: Figure 3);
“an inverse time-frequency transformer configured to time/frequency transform the at least one audio object with the time/frequency region from the object-specific 
Concerning claim 18, Hellmuth et al. discloses a program having program code for executing when running on a processor (¶[0014] - ¶[0015]); an implementation may include software relating to a computer program that can be stored on a computer-readable medium (¶[0204]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmuth et al. (U.S. Patent Publication 2009/0125314) (“Hellmuth et al. (‘314)”) in view of Disch (U.S. Patent Publication 2011/0106529) as applied to independent claim 1 above, and further in view of Hellmuth et al. (U.S. Patent Publication 2012/0177204) (“Hellmuth et al. (‘204)”).
Hellmuth et al. (‘314) does not include an equation for an estimated covariance matrix as ei,jη,κ = (fsliη,κ fsljη,κ)1/2 fsci,jη,κ, wherein ei,jη,κ is the estimated covariance of audio objects i and j, fsliη,κ and fsljη,κ are the object-specific side information of the audio i and j for fine-structure time-slot η and fine-structure (hybrid) sub-band k, and  fsci,jη,κ is an inter object correlation information of the audio objects i and j.  However, a similar equation for an estimated covariance matrix is taught for an audio decoder using object-related parametric information by Hellmuth et al. (‘204).  Specifically, Hellmuth et al. (‘204) teaches a known equation for a covariance matrix ei,j = (OLDi OLDj)1/2 IOCi,j, where OLDi and IOCi,j are object parameters obtained from parametric side information.  (¶[0178] - ¶[0179] and ¶[0189] - ¶[01900)  Here, covariance matrix ei,j corresponds to covariance matrix ei,jη,κ, side information object parameters OLDi and OLDj correspond to fine structure side parameters fsliη,κ and fsljη,κ, and inter object correlation IOCi,j corresponds to inter object correlation fsci,jη,κ.  That is, Hellmuth et al. (‘204) uses what is generally the same known equation, but does not apply it to fine-structure side information.  An objective is to provide an upmix signal representation in dependence on a downmix signal and object-related parametric information to obtain a good tradeoff between audio quality and bitrate requirements to avoid excessive resource load caused by multi-channel applications.  (¶[0008])  It would have been obvious to one having ordinary skill in the art to apply a equation for a covariance matrix as taught by Hellmuth et al. (‘204) for fine structure side information of a residual signal of Hellmuth et al. (‘314) for a purpose of avoiding excessive resource load for object-related parametric information.

Response to Arguments
Applicants’ arguments filed 03 August 2021 have been fully considered but they are not persuasive. 
Hellmuth et al. (U.S. Patent Publication 2009/0125314).  Applicants do not appear to be presenting any arguments directed against the obviousness rejection of independent claims 1 and 14 under 35 U.S.C. §103 over Hellmuth et al. (U.S. Patent Publication 2009/0125314) in view of Disch (U.S. Patent Publication 2011/0106529).  Generally, Applicants amend the independent claims to set forth “first” object-specific side information and “as well as second object-specific side information for at least one other audio object in at least one time/frequency region”.  Applicants’ amendment, then, only appears to provide a slight change that there is “first” and “second” object-specific side information as compared to their prior claim language of independent claims 16 to 17, which provided “object-specific side information” and “object-specific side information for at least one other audio object”.  That is, Applicants’ amendments only appear in a minor way to address there being more than one audio object with side information, but this limitation appears to be similarly presented by the prior claim language.  Mainly, Applicants’ arguments are now directed only towards this object-specific side information, where they contend that there is no individual object-specific side information for each of two audio objects disclosed by Hellmuth et al.  Curiously, Applicants appear to admit at the conclusion of their Remarks that this feature is nevertheless taught by Disch.  Here, Applicants state: “Just for the sake of completeness, it should be noted that there was no doubt that Disch et al. describes object-specific side information, so that here no detailed discussion is made.”  The significance of this statement appears to be an admission that Disch, even if it is not disclosed by Hellmuth et al.  Nevertheless, Applicants cite “Disch et al.”, not Disch, where this prior art includes only one inventor.  Applicants’ amendment is curious, too, insofar as some of the line-throughs and under-linings restore the identical limitations that were deleted for independent claims 1 and 14, i.e., coarse “object-specific side information” is amended so that it remains coarse “object-specific side information”. 
Applicants’ arguments do not appear to be relevant as directed to a coarse component and a fine component as these limitations are not presented by independent claims 16 to 17.  However, Applicants’ assumption that residual information 62 should be interpreted as coarse object-specific side information and level information 60 should be interpreted as ‘defined’ [sic, i.e., ‘fine’] structure object-specific side information should be addressed because they have this backwards.  If there is to be an analogy drawn with level information 60 and residual information 62, then level information 60 would correspond to coarse object-specific side information and residual information 62 would correspond to fine structure object-specific side information.  A residual signal would be understood to provide fine tuning of a main component that is level information.  Applicants have intentionally reversed what the rejection is saying.  Still, Hellmuth et al. is not relied upon in the rejection for the limitations of “coarse” and “fine” object-specific side information, but it is maintained that these features are set forth in the rejection as taught by Disch.  Still, Applicants are not arguing the obviousness rejection over Disch, as their headings only address the anticipation rejection under 35 U.S.C. §102 over Hellmuth et al.
Hellmuth et al.  Applicants contend that side information belongs to a multi-object signal and is not object-specific side information.  Applicants state that their amendment clarifies that each side information comprises only information for the respective one or more objects.  Applicants state that they agree that Hellmuth et al., ¶[0008], “understands by the downmixing signal a signal comprising a plurality of objects or all objects, wherein each channel is contributed as an individual audio object”.  Accordingly, Applicants admit that there are a plurality of audio objects in Hellmuth et al., but argue that these audio objects correspond to channels.  Again, Applicants state: “This side information comprises level information, wherein the level information may comprise a normalized spectral energy scalar value per object and time/frequency tile”.  Still, looking at this statement literally, it appears to admit that a normalized spectral energy scalar value is side information and is provided per object by Hellmuth et al., which is actually contrary to the position being advocated by Applicants.  Applicants consider ¶[0050] and ¶[0054] of Hellmuth et al. describing a background object and a foreground object as cited in the rejection, but allege that it is not shown that there are two pieces of side information for two different objects.  Applicants conclude by reiterating that even if someone interpreted ¶[0055] of Hellmuth et al. in a way that a normalized spectral energy scalar value is a kind of side information, this reference fails to disclose that the normalized spectral energy scalar value differs from one object to the other object.  Similarly, Applicants allege that Hellmuth et al. fails to disclose two different pieces of object-specific side information differing from each other.  These arguments are not persuasive.
Hellmuth et al. discloses first object-specific side information and second object-specific side information in a variety of places.  One skilled in the art must consider at the outset that Hellmuth et al. is directed to an SAOC encoder/decoder, where “SAOC” is an abbreviation for “spatial audio object coding”.  It appears to be uncontested by Applicants that there are a plurality of audio objects that are being decoded by SAOC in Hellmuth et al.  Here, Hellmuth et al. discloses that there are N input objects representing audio signals 141 to 14N.  (¶[0034] - ¶[0037]: Figure 1)  Moreover, Hellmuth et al., ¶[0035], states, “In order to enable the SAOC decoder 12 to recover individual objects 141 to 14N, downmixer 16 provides the SAOC decoder 12 with side information including SAOC-parameters including object level differences (OLD) . . . .”  One skilled in the art really has then to go no further than ¶[0040] of Hellmuth et al., which defines OLD.  Here, Hellmuth et al. states “downmixer 16 computes object level differences for each object i as . . . OLDi = . . . .”  Now, OLDi is described as side information, but it is absolutely clear from the definition OLDi that OLDi is object-specific “for each object i”.  That is, a subscript i represents each of the individual objects 1 to N, so that OLDi is side information that is specific to an individual object i.  Similarly, Hellmuth et al., ¶[0055], as cited by Applicants states: “In particular, the level information 60 may comprise a normalized spectral energy scalar value per object and time/frequency tile.”  So, this passage is clear, too: level information is side information that is specific per each object.  
Applicants appear to be trying to make their point by citing ¶[0008] of Hellmuth et al.  However, this passage states: “Each channel is treated as an individual object, and all objects are downmixed into a downmix signal.  However, in addition the individual Hellmuth et al., then, is describing audio objects according to two alternatives: (A) an audio object can be a channel, or (B) an audio object can be an individual sound source.  Applicants’ point appears to attempt to confuse the two.  Hellmuth et al. is disclosing that an audio object can be (A) or (B), so both embodiments are disclosed of (A) and (B).  Hellmuth et al. discloses that an audio object can be an individual sound source, even if an audio object can be a channel.  If Hellmuth et al. only described that audio objects are channels, then Applicants’ argument might be construed as supported that side information for a channel represents a plurality of audio sources collectively.  But Hellmuth et al. does more than this by disclosing that an audio object can be an individual sound source and side information for each object i is represented by one specific corresponding object level difference, OLDi.  Given that there are a plurality of audio objects 1 to N, where each is represented by a subscript i, and that OLDi is side information for each audio object i, then this logically includes “first object-specific side information” and “second object-specific side information for at least one other audio object”.  
A good way to understand this is to consider a recent movie from 2019, 1917.  There is a scene in this movie where two British soldiers are out standing in a field near a farmhouse with a cow, and a plane flies overhead.  If a viewer of the movie is sitting in the theater, the plane might fly overhead and be very loud.  The plane might initially not be visible to the viewer of the movie, but the sound of the airplane’s motor might originate to the rear of the viewer from the speakers at the back of the theater.  Then as the plane is flying overhead, it may be visible on the movie screen as the sound is over i.  The airplane in the movie 1917 then has its own OLDi, which may additionally be time-varying and represents an audio object that moves through space.  However, the point is that assigning an object-specific side information to an audio object is conventional in any movie-going experience, e.g., a moviegoer viewing the movie 1917.  Applicants’ argument that side information assigned to each audio object is not disclosed by Hellmuth et al. goes against a common experience of a person going to the movies.  
Hellmuth et al., if this were not enough, states that side information includes inter-object cross correlations parameters (IOC).  (¶[0035]: Figure 1)  Here, Hellmuth et al., at ¶[0041], defines an inter-object correlation parameter, IOCi,j, as a similarity measure of corresponding time/frequency tiles of pairs of different input objects 141 to 14N.  The subscripts, i and j, of IOCi,j, then, might be said to compare two audio objects, but there is still at least one value of IOCi,j for each audio object i.  Side information includes a representation of a similarity of time/frequency tiles between two audio objects, but there is at least one IOCi,j for each audio object i and audio object j.     


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTIN LERNER/Primary Examiner
Art Unit 2657           
September 9, 2021